Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Han et al. (KR20130046826) is the closest prior art of record regard to the instant invention of claim 1. However, Han does not teach: “wherein the electrical heating element comprises a filament that extends between the first and the second electrically conductive contact portions, the first and the second electrically conductive contact portions being respectively connected to ends of the filament; and wherein the first face is in physical contact with the electrical heating element and the second face is opposite the first face, the capillary material being configured to convey the liquid aerosol-forming substrate to the electrical heating element by capillary action”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2 and 4-20 are dependent on claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831